Citation Nr: 1642922	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  12-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include syringomyelia.

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative arthritis and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Tieesha N. Taylor, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. This appeal was processed using the Veterans Benefits Management System (VBMS). In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for a low back disorder was previously denied by the Board in a September 2015 decision.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an August 2016 Joint Motion for Remand (JMR), the Court vacated the September 2015 decision and remanded the issue to the Board for further consideration.

The Board notes that in his June 2009 claim for VA compensation, the Veteran asserted that he injured his "back" in service.  The Veteran has submitted evidence regarding symptoms affecting both the lumbar and cervical spine.  Accordingly, the claim has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Following the JMR, the Veteran's representative submitted a medical opinion dated in June 2016 from Dr. H. M., which addressed the Veteran's cervical spine disorder.  The Veteran's representative specifically requested that the claim be remanded for review by the Agency of Original Jurisdiction (AOJ) of this additional evidence.  However, as the Board is granting service connected for the cervical spine disability on appeal, the Board finds that a remand is not warranted as there is no prejudice to the Veteran.


The issue of service connection for a lumbar spine disorder, to include degenerative arthritis and degenerative disc disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed syringomyelia of the cervical spine.

2.  The evidence is in equipoise as to whether the Veteran's cervical spine syringomyelia is related to service. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for syringomyelia of the cervical spine have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

In its September 2015 decision, the Board discussed in detail how VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) had been met with respect to the issue on appeal and determined that no further notice or assistance has required to fulfill VA's duties in the development of the claim. This discussion and determination are hereby incorporated in this decision.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The Veteran's cervical spine syringomyelia is a "chronic disease" listed under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply to the claim on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Cervical Spine Disorder

The Veteran contends that his currently diagnosed cervical spine disorder is related to an injury he sustained in service.

Initially, the Board notes that the Veteran has been diagnosed with syringomyelia of the cervical spine.  See October 2002 VA MRI results, June 2010 neurological report from Dr. S.W., and August 2014 VA examination report.

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's cervical spine disorder was not chronic in service or continuous after service separation.

Service treatment records reflect various complaints and treatment for low back pain, but no complaints, diagnosis, or treatment for a neck or cervical spine disorder, to include syringomyelia.  In a July 1975 report of medical examination, a clinical examination of the Veteran's spine was normal, but the Veteran noted that there had been no changes to his health "except small back pains."  Further, in the July 1975 Report of Medical History, completed by the Veteran at service separation, he specifically reported having recurrent back pain.  The Veteran did not note any neck problems at service separation and none were found during examination.  For these reasons, the Board finds that the Veteran's cervical spine syringomyelia was not chronic in service.

Further, the Veteran was first diagnosed with cervical spine syringomyelia during an October 2002 VA MRI, more than 25 years following service separation.  Moreover, during an December 2009 VA examination, the Veteran stated that he was treated multiple times for low back pain during service.  He specifically stated, however, that after service, the pain resolved until about 1993.  He stated that he started having right hand tingling and lower back pain.  This became progressively worse and he was found to have syringomyelia from C2 to the thoracic spine and had a shunt placed in February 2003.  For these reasons, the Board finds that the Veteran's cervical spine syringomyelia did not manifest to a compensable degree within one year after service separation and symptoms of syringomyelia were not continuous after service separation.  Therefore, the Veteran is not entitled to presumptive service connection under 38 C.F.R. § 3.307(a)(3).

Nonetheless, the Board finds that the evidence is in equipoise as to whether the Veteran's cervical spine syringomyelia is etiologically related to service.  

The Veteran was afforded a VA examination in December 2009 to assist in determining the nature and etiology of his spine disorders.  During the evaluation, the Veteran stated that, following service separation, he started having right hand tingling.  This became progressively worse and he was found to have syringomyelia from C2 to the thoracic spine and had a shunt placed in February 2003.  He had a revision of the shunt in April 2004 due to headaches.  The VA examiner opined that the Veteran's syringomyelia was unrelated to his military service.  However, the examiner did not provide a rationale in support of the opinion.  To have probative value, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board affords no probative weight to the December 2009 medical opinion.

The Veteran submitted a neurological report from Dr. S.W. in June 2010.  Dr. S.W. noted that the Veteran's problems included low back pain "since 2003, but according to the reviewed military medical record his back problems started 1/30/17 when he fell out of a bunk bed."  By March 1974, the Veteran had low back spasm while walking. Dr. S.W. noted that although his old medical records were incomplete, he last saw the Veteran in 1996 where it was noted that his "muscle power remains normal."  The Veteran subsequently underwent surgery in 2003 for syringomyelia.  Dr. S.W. then stated the following: "Clearly, his chronic low back pain was initiated by a fall from his bed while in the military.  This same fall, 1/30/74, may have initiated, resulted in, or triggered deterioration in the syringomyelia."

The Board finds the opinion from Dr. S.W. regarding the etiology of the Veteran's cervical spine disorder to lack probative value as it is speculative and inconclusive. In this regard, the opinion regarding the syringomyelia only indicated that the disorder "may" be related to the in-service fall.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative).  Evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).
The Veteran afforded another VA examination in August 2014.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine and indicated that the Veteran had a history of having cervical syringomyelia.  The examiner opined that the Veteran's spine condition was less likely than not incurred in or caused by the in-service injury.  In support of this conclusion, the examiner noted that he agreed with Dr. S.W.'s assessment.  It was further noted that the Veteran had complaints of back pain/spasms in 1974 while in service, had complaints of lower back pain at the service separation examination, but then stated that it went away.  Moreover, the examiner indicated that the Veteran was on active duty for less than two years.  Thus, according to the VA examiner, any microtrauma the Veteran sustained during service, even in aggregate, would be insufficient to initiate and sustain a posttraumatic process, since the medical literature suggested a 10 year exposure as the minimum threshold value.  It was further noted that the Veteran later began having upper right extremity symptoms related to his syringomyelia.  The syringomyelia was noted to be unrelated to service.

The Board finds the August 2014 VA medical opinion to lack probative value as it relates to the etiology of the Veteran's cervical spine syringomyelia.  In this regard, the examiner did not provide a rationale in support of the opinion that syringomyelia was unrelated to service.  Further, as outlined in the August 2016 JMR, the August 2014 VA examiner discussed the June 2010 private examiner's opinion by Dr. S. W. and stated that he agreed "with his assessment."  A review of the 2010 opinion by Dr. S. W. shows that he found that the Veteran's disability may have had a link to service.  However, the 2014 VA examiner opined that there was
no such link.  Thus, the Board finds that the August  2014 VA examiner's statement that he agrees with the 2010 private examination is discordant, and it is not clear
what the 2014 VA examiner is referring to and what its import is for the adequacy of the examination.  Nieves-Rodriguez, 22 Vet.App at 301.

The evidence also includes a June 2016 VA medical opinion from Dr. H. M.  The evaluation discussed the Veteran's medical history, to include the in-service back injury in detail.  A physical examination of the Veteran's spine was also conducted.  Dr. H. M. then opined that "the trauma and subsequent clinical appearance of a syrinx, which required surgery and was completed by superimposed medical condition, is 'as likely as not' related to the veterans military service."  In support of this opinion, the examiner cited to medical literature which indicated, in pertinet part, that post-traumatic syringomyelia findings "may start months or years after a spinal cord injury."  

The Board finds that the June 2016 VA medical opinion is probative and weighs in favor of a finding that the Veteran's cervical spine syringomyelia is related to service.  Although the Veteran did not have symptoms of syringomyelia in service and for years following service separation, the medical literature discussed by 
Dr. H. M. supports a finding that this disorder may manifest years after the initial injury.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for cervical spine syringomyelia is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for cervical spine syringomyelia is granted. 


REMAND

The Veteran contends that his currently diagnosed lumbar spine disorder is related to an injury he sustained in service.

Initially, the Board notes that the Veteran has been diagnosed with degenerative disc disease of the lumbar spine.  See January 2003 VA MRI report.  He has also been diagnosed with degenerative arthritis of the lumbar spine.  See August 2014 VA examination report. 

A January 1974 service treatment record reflects that he Veteran complained of low back pain after falling out of his bunk bed in service.  In a May 1974 service treatment record, the Veteran was noted to have "recurrent low back pain."  In a September 1975 service treatment note, the Veteran reported lower back problems.  An August 1975 service treatment record noted that the Veteran had complained of lower back pain for two weeks.  He was diagnosed with a low back strain.  In a July 1975 report of medical examination, a clinical examination of the Veteran's spine was normal, but the Veteran noted that there had been no changes to his health "except small back pains."  Further, in the July 1975 Report of Medical History, completed by the Veteran at service separation, he specifically reported having recurrent back pain.

The Veteran submitted a neurological report from Dr. S.W. in June 2010.  Dr. S.W. noted that the Veteran's problems included, in pertinent part, low back pain "since 2003, but according to the reviewed military medical record his back problems started 1/30/17 when he fell out of a bunk bed."  By March 1974, the Veteran had low back spasm while walking. Dr. S.W. noted that although his old medical records were incomplete, he last saw the Veteran in 1996 where it was noted that his "muscle power remains normal."  The Veteran subsequently underwent surgery in 2003 for syringomyelia. Dr. S.W. then stated the following:  "Clearly, his chronic low back pain was initiated by a fall from his bed while in the military.  This same fall, 1/30/74, may have initiated, resulted in, or triggered deterioration in the syringomyelia." 

The Board finds the opinion from Dr. S.W. regarding the etiology of the Veteran's spine disorder to lack probative value as it is speculative and inconclusive.  In this regard, the suggestion that the chronic back pain was "clearly" initiated by the fall from bed is not explained, particularly in light of Dr. S.W.'s referral to incomplete medical records.  

The Veteran was afforded a VA examination in August 2014.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine, first diagnosed in 2003.  During the evaluation, the Veteran reported that he had low back pain during service after he fell out of bed, and had a history of having cervical syringomyelia.  The examiner then opined that the Veteran's spine condition was less likely than not incurred in or caused by the in-service injury.  In support of this conclusion, the examiner noted that he agreed with Dr. S.W.'s assessment.  In this regard, the Veteran had complaints of back pain/spasms in 1974 while in service, and he had complaints of lower back pain at the service separation examination, but stated that it went away. Moreover, the examiner noted that the Veteran was on active duty for less than two years. Thus, according to the VA examiner, any microtrauma the Veteran sustained during service, even in aggregate, would be insufficient to initiate and sustain a posttraumatic process, since the medical literature suggested a 10 year exposure as the minimum threshold value.

The Board finds the August 2014 VA medical opinion regarding the etiology of the Veteran's lumbar spine disorder to lack probative value.  As outlined in the August 2016 JMR, the August 2014 VA examiner discussed the June 2010 private examiner's opinion by Dr. S. W. and stated that he agreed "with his assessment."  A review of the 2010 opinion by Dr. S. W. shows that he found that the Veteran's disability may have had a link to service.  However, the 2014 VA examiner opined that there was no such link.  Thus, the Board finds that the August  2014 VA examiner's statement that he agrees with the 2010 private examination is discordant, and it is not clear what the 2014 VA examiner is referring to and what its import is for the adequacy of the examination.  Nieves-Rodriguez, 22 Vet.App at 301.  

For these reasons, a new medical opinion is required in order to assist in determining whether the Veteran's currently diagnosed lumbar spine disorder is etiologically related to service or secondary to the now service connected cervical spine disability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion regarding the Veteran's lumbar spine disorder (an examination is not required unless deemed necessary).  The claims folder and a copy of this remand must be made available to and reviewed by the examiner prior to completion of the medical opinion.

The examiner is asked to address the following:

(a)  State whether it is at least as likely as not 
(i.e., probability of 50 percent or greater) that the Veteran's currently diagnosed lumbar spine disorder had its onset during service or is otherwise related to service. 

(b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder is proximately due to or the result of by the now service-connected cervical spine syringomyelia disability.

(c)  If the answer to the above question is negative, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbar spine disorder has been aggravated by the service-connected cervical spine syringomyelia disability (i.e., an increase in severity that it proximately due to or the result of a service-connected disability).  If aggravation is found, the examiner should  attempt, to the extent possible, to identify the baseline level of severity of the lumbar spine disorder before the onset of such aggravation, and the degree to which the aggravation has worsened the disorder.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completion of the foregoing and all other necessary development, the AOJ should re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


